Memorandum Order:
Upon notice from the Secretary of Samoan Affairs that the parties in the above-entitled matter have not met in accordance with the requirements of A.S.C.A. § 43.0302 and that the Certificate of Irreconcilable Dispute dated June 21, 1989 was issued upqn misinformation given by one of the parties and whereas compliance with the requirements of A.S.C.A. § 43.0302 have not thus been shown to the Cpurt’s satisfaction,
*9It is Ordered that the proceedings in above-entitled matter before the land and titles division shall be stayed until compliance with the requirements of the aforesaid enactment has been certified by the Secretary of Samoan Affairs or until further order of the Court.